Judgment, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered August 5, 2003, which denied petitioner bail bondsman’s application to annul respondent Police Commissioner’s denial of petitioner’s application for a business carry pistol license, and dismissed the petition, unanimously affirmed, without costs.
The license was properly denied upon consideration of the circumstances surrounding petitioner’s arrests (see Matter of Peric v New York City Police Dept., 5 AD3d 142 [2004]). Though the *1731976 and 1977 arrests are remote in time, the circumstances surrounding them are troubling, and petitioner’s activities leading to his arrest in 1998 for criminal impersonation suggest that his judgment has not improved in the intervening years. Regardless of whether it could be proven that petitioner was guilty of criminal impersonation, his pursuit of the target precipitated a dangerous incident that resulted in injury to 11 police officers and the target’s death by suicide. Petitioner’s failure to appreciate the potential for danger caused by his actions rationally supports respondent’s finding that he lacks the requisite character and fitness to carry a concealed weapon (cf. Matter of Harris v Codd, 57 AD2d 778 [1977], affd 44 NY2d 978 [1978]). A different conclusion is not required by the fact that petitioner has a valid business carry permit for the rest of New York State (cf. Matter of Abramowitz v Safir, 293 AD2d 352 [2002] ). Concur—Tom, J.P., Saxe, Ellerin, Nardelli and Sweeny, JJ.